UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 14, 2011 Natural Health Trends Corp. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-26272 59-2705336 (Commission File Number) (IRS Employer Identification No.) 2603 Oak Lawn Ave., Suite 500, Dallas, Texas (Address of Principal Executive Offices) (Zip Code) (972) 241-4080 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition Item 8.01. Other Events On November 14, 2011, Natural Health Trends Corp. issued an earnings release announcing its results for the quarter ended September 30, 2011, and announced that it had filed with the Securities and Exchange Commission periodic reports covering periods ended after September 30, 2009, including a comprehensive Annual Report on Form 10-K for each of the fiscal years ended December 31, 2009 and 2010 (in lieu of filing separate reports for each of those years), and separate Quarterly Reports on Form 10-Q for each of the quarters ended March 31, 2011 through September 30, 2011.The press release is attached hereto as exhibit Item 9.01. Financial Statements and Exhibits Press Release of Natural Health Trends Corp. dated November 14, 2011 (a) Financial statements: None (b) Pro forma financial information: None (c) Shell company transactions: None (d) Exhibits 99.1 Press Release of Natural Health Trends Corp. dated November 14, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 14, 2011 NATURAL HEALTH TRENDS CORP. By: /s/Gary C. Wallace Gary C. Wallace General Counsel
